Examiner’s Comment
In the Information Disclosure Statement (IDS) filed on November 19, 2014, which was previously considered by the Examiner and attached to the Office Action mailed on May 3, 2017, citation number 37 located on page 4 is missing a name and patent number.  Accordingly, the corresponding reference was unable to be identified and therefore has not been considered.  The annotated IDS has been updated to indicate that the reference has not been considered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
8/27/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173